Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 1, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied without a hearing, since defendant was provided with an adequate opportunity to present his claims by written submissions, including that of his new attorney appointed to represent him on the motion (see, People v Galarza, 219 AD2d 514). The record of the plea proceeding establishes that defendant entered a knowing and voluntary plea after a thorough plea allocution. Defendant’s request for a reduction in sentence to 3 to 6 years is without merit because the sentence imposed was the minimum permitted by law. Since defendant declined the court’s offer to replead to a class C felony with the promised lesser sentence, insisting instead on the complete withdrawal of his plea, there is likewise no merit to his alternate suggestion that he now be permitted another chance to accept that offer. Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.